                         3:20-cv-03334-RM-TSH # 6            Page 1 of 2
                                                                                                       E-FILED
                                                                Wednesday, 17 February, 2021 05:06:35 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISON

SHAYNE EMERY,                                        )
                                                     )       Case No. 3:20-cv-03334
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
NATIONAL DEBT RELIEF LLC                             )
and DOES 1-10                                        )
                                                     )
       Defendants.                                   )


                           NOTICE OF VOLUNTARY DISMISSAL

       Now come the Plaintiff, SHAYNE EMERY, by and through his attorneys, and respectfully

requests the Court enter an order dismissing this action with prejudice as to Plaintiff’s individual

claims and without prejudice as to the putative class members’ claims, pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i). The Defendant has not yet filed an answer or a motion for summary judgment.

Dated: February 17, 2021
                                              RESPECTFULLY SUBMITTED,

                                              SHAYNE EMERY

                                              By:    /s/ David B. Levin
                                                     Attorney for Plaintiff
                                                     Illinois Attorney No. 6212141
                                                     Law Offices of Todd M. Friedman, P.C.
                                                     111 W. Jackson Blvd., Suite 1700
                                                     Chicago, IL 60604
                                                     Phone: (224) 218-0882
                                                     Fax: (866) 633-0228
                                                     dlevin@toddflaw.com
                          3:20-cv-03334-RM-TSH # 6              Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021 a copy of the foregoing Notice of Voluntary

Dismissal was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                        /s/ David B. Levin
                                                        Attorney for Plaintiff




                                                   2
